         Case 2:18-cv-08884-LMA Document 85 Filed 08/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JASON JARRELL SPIKES                                                        CIVIL ACTION

                                                                             NO.     18-08884

                                                                             consolidated with
 VERSUS
                                                                            NOS.     18-09422
                                                                                     18-10470
                                                                                     18-13668

 STATE OF LOUISIANA, ET AL.                                                SECTION: “I”(3)


                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objections by plaintiff, Jason

Jarrell Spikes, which are hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that petitioner’s Rule 60(b) motion, Rec. Doc. 79, is DENIED.

       IT IS FURTHER ORDERED that petitioner’s motion to produce documents, Rec. Doc.

83, is DENIED.

       New Orleans, Louisiana, this 12th day of August, 2020.




                                            __________________________________________
                                            LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
